Howard, J.
— Generally, a party to a bill or note, if not interested in the event, and not otherwise disqualified, is a competent witness in a suit between other parties to the instrument. But in this State, the payee of a negotiable promissory note, who has indorsed it, “ without recourse,” is held to be an incompetent witness to prove it originally void. This rule of law, supposed to be founded in public policy, favoring the security and circulation of negotiable paper, has been adopted and settled too long, and too firmly, to be now changed without serious inconvenience to the public. Deering v. Sawtel, 4 Maine, 191; Chandler v. Morton, 5 Maine, 374; Clapp v. Hanson, 15 Maine, 345; Abbott v. Mitchell, 18 Maine, 354; Davis v. Sawtelle, 30 Maine, 389; Berry v. Hall, 33 Maine, 493.
The same rule has been sustained by the Supreme Court of the United States. Bank v. Dunn, 6 Peters, 51; Bank v. Jones, 8 Peters, 12; United States v. Leffler, 11 Peters, 86, 94; Henderson v. Anderson, 3 Howard, 73; Smyth v. Strader, 4 Howard, 404. It has been adopted in Mas*195sachusetls and Pennsylvania, and rejected in New Hampshire and New York, and received and denied in other States respectively. See Chitty on Bills, (11th American from 9th London edition,) 669, notes 1 and 2, and cases there cited from the Reports of the different States.
Since the decision in Jordaine v. Lashbrooke, 7 T. R. 599, the rule has been in England, that a party to an instrument, whether negotiable or not, if not disqualified in other respects, is a competent witness to prove any admissible facts affecting the rights of other parties to the instrument. The doctrine there, and in those States where the rule of exclusion has been rejected, is an extension of the rule as adopted in this State. There, the witness offered in this case, would have been competent to testify generally ; and here, under a more restricted rule, he was competent to prove the execution, but not to impair the original validity of the note. Abbott v. Mitchell, 18 Maine, 354; Rice v. Stearns, 3 Mass. 225.

Exceptions overruled.

Shepley, C. J., and Tenney and Appleton, J. J,, concurred.